In an action by a stockholder on behalf of himself and of others similarly situated to recover as against officers and directors who diverted assets of the corporation for the personal benefit of officers of the corporation and made an overpayment for the value of stock of a corporation which was owned and controlled by one or more of its officers, and against one who acted as agent and assisted in these alleged wrongful acts, order, in so far as appealed from, denying motions to dismiss the first cause of action for insufficiency and on the ground that it was barred by the Statute of Limitations, affirmed, with ten dollars costs and disbursements. No opinion. Lazansky, P. J., Hagarty, Johnston and Taylor, JJ., concur; Close, J., not voting.